I am inclined to agree in the result reached by the foregoing opinion, and to modify the doctrine of Angevine v. Jackson,
so far as to hold that even in probate cases, and notwithstanding the supposed tenor of section 2545, an exception to a finding of fact is neither permissible nor necessary. In that action, nevertheless, our conclusion was correct, because no case was made and settled and signed by the surrogate, as the Code explicitly commands (§ 2576), when the appeal is sought to be taken upon the facts; and the papers did not show that the whole evidence was returned, as the General Terms have required by decisions which we have approved. (Spence v. Chambers, 39 Hun, 193; Porter v. Smith, 107 N.Y. 531.) While I thus agree that an exception to a finding of fact is not essential to a review of the facts, I am not yet sure that, by attacking the facts, one may review and reverse the final conclusions of law without any exception taken to them, or some of them; or that an exception to such conclusions of law has no wider effect on an appeal to the General Term, where the facts are open to review, than we *Page 531 
have given it on appeal to this court, where the findings are, in general, conclusive. These questions are not involved in the case at bar, as presented for our consideration, and, while the law may be as intimated, I prefer to reserve a final judgment upon them till they are necessarily presented.
All concur with ANDREWS, J.; FINCH, J., concurring in result.
Appeal dismissed.